Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Alfonzo Rogers appeals the district court’s order determining that he is ineligible for a sentence modification pursuant to 18 U.S.C. § 3582(c) (2006), or alternatively that the court would deny his motion as a matter of discretion based upon his post-sentencing conduct. Finding no reversible error, we affirm on the reasoning of the district court. United States v. Rogers, No. 3:94-cr-00092-FDW-2, 2008 WL 2329320 (W.D.N.C. June 5, 2008). We deny Rogers’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.